Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-06-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Response to Amendment
The amendment filed on 05-06-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1-2 and 17-18. Applicant has amended independent claims 1 and 17 with adding allowable limitations to expedite allowance of the instant application.  

Applicant has amended claims 1-2 and 17-18. Applicant has amended independent claims 1 and 17 with adding allowable limitations to expedite allowance of the instant application.  Applicant arguments filed on 05-06-2022, under remark regarding allowable limitations “the functional layer is configured to emit light at a first set voltage and be in a high conductivity state, and at this case, when the display unit is powered off, the functional layer is still in the high conductivity state and keeps emitting light; the functional layer is configured to be in a low conductivity state at a second set voltage and the functional layer does not emit light when being in the low conductivity state” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1 and 17, does overcome the prior art rejection mailed on 02-07-2022; which puts application number 17041334 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. The prior art of  Hsieh Yi-San (US-10996498-B2) and Liao Liqing (US-11237662-B2) does disclose or suggest “the touch display substrate, a low voltage is supplied to the functional signal line during the touch (touch time) period, and the touch display substrate are in a fully conductive state. At this time, the common voltage on all the electrode blocks is more uniform, which not only reduces the high requirement for the common voltage supplying capability of the touch driving circuit and reduces the power consumption, but also avoids the display defects due to the single touch signal line cannot be supplied with the common voltage or cannot be supplied with the common voltage sufficiently, thereby improving the display quality“; however, none of the cited or  newly searched prior arts recites or  discloses  “the functional layer is configured to emit light at a first set voltage and be in a high conductivity state, and at this case, when the display unit is powered off, the functional layer is still in the high conductivity state and keeps emitting light; the functional layer is configured to be in a low conductivity state at a second set voltage and the functional layer does not emit light when being in the low conductivity state”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1-2 and 17-18. Applicant has amended independent claims 1 and 17 with adding allowable limitations to expedite allowance of the instant application.  Applicant arguments filed on 05-06-2022 are convincing. As argued by applicant in remarks under claim rejection page 14, paragraph 3, page 15, paragraph 2; after extensive search and further consideration, the prior art of KOBAYASHI Hidekazu (US 20070273279 A1) in view of Yang Yang et al. (US 20040027849 A1) and ZHANG Qing et al. (US 20170372113 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the functional layer is configured to emit light at a first set voltage and be in a high conductivity state, and at this case, when the display unit is powered off, the functional layer is still in the high conductivity state and keeps emitting light; the functional layer is configured to be in a low conductivity state at a second set voltage and the functional layer does not emit light when being in the low conductivity state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-19-2022